[Cite as State v. Buxton, 2018-Ohio-2094.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. John W. Wise, P.J.
        Plaintiff-Appellee                   :       Hon. William B. Hoffman, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
DENNY R. BUXTON                              :       Case No. 18-COA-010
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 04-CRI-089




JUDGMENT:                                            Reversed in Part; Limited Remand




DATE OF JUDGMENT:                                    May 29, 2018




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

VICTOR R. PEREZ                                      DENNY R. BUXTON, Pro Se
110 Cottage Street                                   Inmate No. 474-788
Ashland, OH 44805                                    Grafton Correctional Institution
                                                     2500 South Avon-Belden Road
                                                     Grafton, OH 44044
Ashland County, Case No. 18-COA-010                                                       2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Denny R. Buxton, appeals the February 2, 2018

judgment entry of the Court of Common Pleas of Ashland County, Ohio, denying his pro

se motion captioned "Judicial Notice Plain Error Criminal Rule 52(B) Motion to Vacate

Void Sentence Incorporating Motion to Withdraw Guilty Plea Pursuant to Criminal Rule

32.1" and his pro se motion for judgment on the pleadings pursuant to Civ.R. 12(C).

Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On April 11, 2005, appellant pled guilty to two counts each of burglary and

attempted grand theft in violation of R.C. 2911.12 and 2913.02/2923.02, respectively. In

the plea that he signed, appellant was advised that he was subject to five years of

mandatory postrelease control and the consequences for violating postrelease control. A

sentencing hearing was held on same date. By judgment entry filed April 15, 2005, the

trial court sentenced appellant to an aggregate term of ten years in prison. Although the

entry stated appellant was advised during the hearing of postrelease control and the

consequences for violating postrelease control, the entry was silent as to the details.

       {¶ 3} Appellant filed an appeal, challenging his sentence. This court reversed the

sentence and remanded the matter to the trial court for resentencing in accordance with

State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, and State v. Mathis,

109 Ohio St.3d 54, 2006-Ohio-855, 846 N.E.2d 1. State v. Buxton, 5th Dist. Ashland No.

05COA020, 2006-Ohio-2521.
Ashland County, Case No. 18-COA-010                                                     3


      {¶ 4} A resentencing hearing was held on July 24, 2006. Appellant voluntarily

withdrew his request for resentencing. By judgment entry filed August 3, 2006, the trial

court sentenced appellant to the same sentence, and did not mention postrelease control.

      {¶ 5} On November 9, 2009, appellee filed a motion to resentence appellant to

properly impose postrelease control in light of the decision in State v. Bloomer, 122 Ohio

St.3d 200, 2009-Ohio-2462, 909 N.E.2d 1254, and/or R.C. 2929.191. By nunc pro tunc

sentencing judgment entry filed June 8, 2010, the trial court included the details

concerning the advisement of postrelease control given to appellant during the April 11,

2005 sentencing hearing (mandatory five years and the consequences for violating). In

the nunc pro tunc entry, the trial court noted that such entry "does not change or modify

the Defendant's original sentence in any way. It simply contains the exact advisements

given to the Defendant concerning post-release control at his original sentencing

hearing."

      {¶ 6} On June 21, 2017, appellant filed a pro se motion captioned "Judicial Notice

Plain Error Criminal Rule 52(B) Motion to Vacate Void Sentence Incorporating Motion to

Withdraw Guilty Plea Pursuant to Criminal Rule 32.1," contesting the imposition of

postrelease control. On October 10, 2017, appellant filed a pro se motion for judgment

on the pleadings pursuant to Civ.R. 12(C) on the issue of postrelease control. By

judgment entry filed February 2, 2018, the trial court denied the motions.

      {¶ 7} Appellant filed a pro se appeal and this matter is now before this court for

consideration. Assignment of error is as follows:
Ashland County, Case No. 18-COA-010                                                           4


                                                I

         {¶ 8} "THE TRIAL COURT ERRORED (SIC) USING A NUNC PRO TUNC

ENTRY TO CHANGE DEFENDANT-APPELLANT ORIGINAL SENTENCE."

         {¶ 9} Preliminarily, we note this case is before this court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in pertinent part: "The appeal will be determined as provided by

App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form."

         {¶ 10} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 11} This appeal shall be considered in accordance with the aforementioned

rules.

                                                I

         {¶ 12} In his sole assignment of error, appellant claims the trial court erred in using

a nunc pro tunc judgment entry to "change" his original sentence. However, appellant is

not appealing the trial court's nunc pro tunc sentencing judgment entry, but the trial court's

denial of his motion to vacate void sentence incorporating motion to withdraw guilty plea

pursuant to Crim.R. 32.1. Said motion was filed over twelve years after his plea.

         {¶ 13} In this motion, appellant argued he was not advised that he would be subject

to five years of mandatory postrelease control, nor was he advised of the consequences
Ashland County, Case No. 18-COA-010                                                       5


for violating postrelease control; therefore, his plea was not entered into knowingly,

intelligently, or voluntarily and should be vacated.

       {¶ 14} A trial court may permit a defendant to withdraw his/her guilty plea after

sentencing to correct a manifest injustice.        Crim.R. 32.1.     "A manifest injustice

comprehends a fundamental flaw in the path of justice so extraordinary that the defendant

could not have sought redress from the resulting prejudice through any form of application

reasonably available to him." State v. Shupp, 2d Dist. Clark No. 06CA62, 2007-Ohio-

4896, ¶ 6. "A defendant seeking to withdraw a post-sentence guilty plea bears the burden

of establishing manifest injustice based on specific facts either contained in the record or

supplied through affidavits attached to the motion." State v. Hummell, 5th Dist. Richland

No. 12CA64, 2013-Ohio-2422, ¶ 13, citing State v. Orris, 10th Dist. Franklin No. 07AP390,

2007-Ohio-6499.

       {¶ 15} Appellant pled guilty on April 11, 2005. The plea was signed by appellant

and his attorney and was filed on April 15, 2005. Contained within the plea agreement is

the following notice:



              Post Release Control. The Court advised the Defendant that a

       period of supervision by the Adult Parole Authority after release from prison

       is a mandatory five years, with no reduction possible. If the Defendant

       receives prison for a felony 3, 4 or 5, the Defendant may be given up to 3

       years of post release control. A violation of any post release control rule or

       condition can result in a more restrictive sanction while the Defendant is

       under post release control, and increased duration of supervision or control,
Ashland County, Case No. 18-COA-010                                                    6


      up to the maximum term and reimprisonment even though the Defendant

      may have served the entire stated prison term imposed upon him by this

      Court for all offenses. If the Defendant violates conditions of supervision

      while under post release control, the Parole Board could return him to prison

      for up to nine months for each violation, for a total of ½ of the originally

      stated prison term. If the violation is a new felony, the Defendant could

      receive a prison term of the greater of one year or the time remaining on

      post release control, in addition to any other prison term imposed for the

      offense.



      {¶ 16} During the sentencing hearing held on April 11, 2005, the trial court

indicated it was going to review appellant's plea which was placed on the record during a

prior hearing held on March 2, 2005. T. at 2. Appellant acknowledged that the trial court

reviewed postrelease control and the consequences for violating postrelease control

during the March hearing. T. at 5-6. Although the trial court indicated a discussion of

postrelease control was held during the March hearing, it reminded appellant during the

sentencing hearing of the term of postrelease control (five years mandatory) and the

consequences for violating postrelease control. T. at 17. A transcript of the March

hearing is not included in the record for our review. Clearly, appellant was notified of

postrelease control and the consequences for violating postrelease control in the plea

document he signed. He acknowledged during the sentencing hearing that he was

informed of postrelease control during the plea hearing. Appellant has not shown a
Ashland County, Case No. 18-COA-010                                                         7


manifest injustice regarding his guilty plea, and the trial court did not err in denying his

motion to withdraw his plea.

       {¶ 17} Appellant was originally sentenced by judgment entry filed April 15, 2005.

Although the entry stated appellant was advised during the sentencing hearing of

postrelease control and the consequences for violating postrelease control, the entry was

silent as to the details. A nunc pro tunc judgment entry to properly impose postrelease

control would be acceptable pursuant to R.C. 2929.191(A)(2) and (B)(2). However, this

court reversed the trial court's sentence and remanded the matter for resentencing,

rendering the April 15, 2005 sentence null and void. Buxton, supra, 2006-Ohio-2521.

Upon remand, the trial court resentenced appellant on August 3, 2006, after the passage

of R.C. 2929.191 (July 11, 2006). The trial court sentenced appellant to the same

sentence, and did not mention postrelease control. Following appellee's request to

resentence appellant to properly impose postrelease control in light of new case law, the

trial court did not hold a hearing and instead issued a nunc pro tunc sentencing judgment

entry on June 8, 2010.

       {¶ 18} R.C. 2929.191(C) states the following:



              On and after July 11, 2006, a court that wishes to prepare and issue

       a correction to a judgment of conviction of a type described in division (A)(1)

       or (B)(1) of this section shall not issue the correction until after the court has

       conducted a hearing in accordance with this division. Before a court holds

       a hearing pursuant to this division, the court shall provide notice of the date,

       time, place, and purpose of the hearing to the offender who is the subject
Ashland County, Case No. 18-COA-010                                                      8


       of the hearing, the prosecuting attorney of the county, and the department

       of rehabilitation and correction. The offender has the right to be physically

       present at the hearing, except that, upon the court's own motion or the

       motion of the offender or the prosecuting attorney, the court may permit the

       offender to appear at the hearing by video conferencing equipment if

       available and compatible. An appearance by video conferencing equipment

       pursuant to this division has the same force and effect as if the offender

       were physically present at the hearing. At the hearing, the offender and the

       prosecuting attorney may make a statement as to whether the court should

       issue a correction to the judgment of conviction.



       {¶ 19} Pursuant to R.C. 2929.191(C), the trial court was not permitted to correct

the improper imposition of postrelease control with a nunc pro tunc judgment entry, but

was required to hold a hearing. In its appellate brief at 7, appellee concedes this issue.

       {¶ 20} In his appellate brief at 5, appellant argues he was subject to three years

discretionary postrelease control, not five years mandatory. Appellee agrees the term

should be three years, but argues it could be mandatory or discretionary under R.C.

2967.28(B)(3) and/or (C) in effect on August 3, 2006, depending upon the trial court's

findings.

       {¶ 21} Upon review, we find the trial court erred in issuing the nunc pro tunc

sentencing judgment entry to correct the improper imposition of postrelease control.

       {¶ 22} The sole assignment of error regarding the trial court's use of a nunc pro

tunc entry is granted. The matter is remanded to the trial court for the limited purpose of
Ashland County, Case No. 18-COA-010                                                  9

properly imposing postrelease control under R.C. 2929.191(C) and State v. Grimes, 151

Ohio St.3d 19, 2017-Ohio-2927, 85 N.E.3d 700.

       {¶ 23} The judgment of the Court of Common Pleas of Ashland County, Ohio, is

hereby reversed in part solely on the matter of postrelease control.    The matter is

remanded to said court for resentencing limited to the proper imposition of postrelease

control.

By Wise, Earle, J.

Wise, John, P.J. concur and

Hoffman, J. concurs separately.

EEW/db 59
Ashland County, Case No. 18-COA-010                                                     10

Hoffman, J., concurring

       {¶24} I concur in the majority’s analysis and disposition of Appellant’s sole

assignment of error.

       {¶25} I write separately only to note the time frame set forth in the procedural

history suggests Appellant may have completed the original sentence in this case. If,

upon remand, it is determined such is the case, the trial court may be without jurisdiction

to impose postrelease control.




                                                 ________________________________
                                                 HON. WILLIAM B. HOFFMAN